NUMBER 13-16-00157-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DARREN MCGREGORY BRYANT,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                      On appeal from the 24th District Court
                           of Jackson County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

      This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The clerk’s record was filed on May 20, 2016, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant one extension of time totaling 78 days to file
the brief, and appellant now seeks an additional 90 days, until December 15, 2016, to file

the brief.

       The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable Robert E. Williams II to file the brief on or before December 15,

2016. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.   No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of September, 2016.




                                            2